DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/15/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 5 and 8 - 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (US Publication 2020/0136878).
Regarding claims 1 and 8, Yi teaches a method and a communication device for handling a measurement, comprising: at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions of: (i.e. fig. 12 shows a wireless communication system comprising a UE (1200) and network node (1300) both comprising a processor, transceiver and memory for executing programmed instructions; see paragraphs 142, 143)
 	receiving information of a measurement set for at least one first slot from a base station (BS), wherein the information comprises at least one of a measurement timing configuration of the measurement set and a measurement resource of the measurement set; (i.e. fig. 11 shows a UE may receive SMTC (measurement timing configuration) from a network node for measurement of configured BWP bandwidth parts (s1100) and may include duration information also; see paragraphs 137 - 140) and
 	performing the measurement in the at least one first slot according to the measurement set, to obtain a measurement result. (i.e. fig. 11 shows the UE may perform measurements in a BWP according to the configuration information (s1110); see paragraphs 137 - 140)
Regarding claims 2 and 9, Yi teaches the communication device of claim 1, wherein the measurement timing configuration comprises at least one of a layer-average duration, a measurement duration, a periodicity, at least one second slot and at least one symbol offset. (i.e. the measurement configuration information may include duration and periodicity information of the BWPs; see paragraphs 95, 97, 138, 139)
Regarding claims 3 and 10, Yi teaches the communication device of claim 1, wherein the measurement resource comprises at least one bandwidth part for the measurement. (i.e. the resource to be measured comprised at least one BWP; see paragraphs 139; see also figs, 9 and 10)
Regarding claims 4 and 11, Yi teaches the communication device of claim 3, wherein the at least one bandwidth part is determined according to at least one of a system bandwidth and a higher layer signalling. (i.e. a BWP may be determined according to RRC configuration information and system bandwidth; see paragraphs 58 - 61)
Regarding claims 5 and 12, Yi teaches the communication device of claim 1, wherein the measurement resource does not overlap with any reserving resource. (i.e. the BWPs assigned for measurement are not overlapped; see paragraphs 134)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, 13, 14 are rejected under 35 U.S.C. 103  as being obvious over Yi et al. (US Publication 2020/0136878) in view of Vajapeyam et al. (US Publication 2016/0227427).
Regarding claims 6 and 13, Yi discloses all the recited limitations of claim 1 and 8 as described previously from which claims 6 and 13 depend. Yi does not teach 	wherein the measurement comprises a received signal strength indicator (RSSI) measurement. However, Vajapeyam teaches wherein the measurement comprises a received signal strength indicator (RSSI) measurement. (i.e. Vajapeyam discloses as part of a measurement timing configuration in a wireless network the measurement may comprise RSSI and channel occupancy; see paragraphs 51)
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to measure RSSI and channel occupancy of a configured bandwidth portion of Vajapeyam into Yi. Both YI and Vajapeyam teach the measurement configuration in wireless networks. 
A person with ordinary skill in the art would have been motivated to make the modification to Yi to improve network performance and reduce error.
Regarding claims 7 and 14, Yi discloses all the recited limitations of claim 1 and 8 as described previously from which claims 7 and 14 depend. Yi does not teach wherein the measurement result comprises at least one of an average RSSI and a channel occupancy. However, Vajapeyam teaches wherein the measurement result comprises at least one of an average RSSI and a channel occupancy. (i.e. Vajapeyam discloses as part of a measurement timing configuration in a wireless network the measurement may comprise RSSI and channel occupancy; see paragraphs 51)
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to measure RSSI and channel occupancy of a configured bandwidth portion of Vajapeyam into Yi. Both YI and Vajapeyam teach the measurement configuration in wireless networks. 
A person with ordinary skill in the art would have been motivated to make the modification to Yi to improve network performance and reduce error.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
July 1, 2022Primary Examiner, Art Unit 2471